                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                             Case No. 20-20034

                                                    Chapter 11

             Debtor.                                Hon. Daniel Opperman

       ORDER SCHEDULING AN EXPEDITED HEARING ON DEBTOR’S
MOTION FOR APPROVAL OF SETTLEMENT WITH GORDON FOOD SERVICE, INC.

       The Court, having reviewed Debtor’s Ex-Parte Motion for Expedited Hearing

(“Expedited Hearing Motion”) on Debtor’s Motion for Approval of Settlement with

Gordon Food Service, Inc. (“Motion”); and the Court being otherwise fully advised:

      NOW THEREFORE, IT IS HEREBY ORDERED

      A.     The Expedited Hearing Motion is granted as set forth below.

      B.     The Motion shall be heard telephonically or via video-conference on

November 3, 2020 at 9:30 a.m.

      C.     Any objections to the Motion must be filed by no later than noon on

November 2, 2020. If no timely objections are filed, the Motion may be granted

without a hearing.

      D.     Debtor shall promptly serve a copy of the Motion and this Order on

counsel for Gordon Food Service, Inc., the Committee, and all creditors and parties-




 20-20034-dob    Doc 386    Filed 10/26/20   Entered 10/26/20 14:23:56   Page 1 of 2
in-interest required to be served by (a) this Court’s electronic case filing service or (b)

first-class U.S. mail.

Signed on October 26, 2020




 20-20034-dob      Doc 386    Filed 10/26/20    Entered 10/26/20 14:23:56     Page 2 of 2
